Citation Nr: 1700855	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert Gillikin, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.



ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1969, including service in the Republic of Vietnam from October 1967 to November 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

A Board hearing was held before the undersigned in July 2011.  A transcript of this hearing is of record.

In June 2014 the Board remanded the current issues for further development.

The issue of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record fails to show that the Veteran currently has a psychiatric disorder or has had a psychiatric disorder at any time during the period on appeal.





CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include anxiety and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was sent to the Veteran in March 2009.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of any identified disabilities during the time period in question.  There is no evidence suggesting that additional examinations are in order.

The Board also notes that the actions requested in the June 2014 Board remand have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records as well as an additional VA examination.  A February 2016 letter to the Veteran asked him to identify and authorize any treatment records from any other provider not yet submitted.  Attached to this letter was a VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran did not return the VA Form 21-4142, but rather directly submitted additional VA treatment records from July 2009 to September 2015, October 2010 and June 2013 records from Radiology Consultants of Central Virginia, and January 2011 records from Lynchburg General Hospital.  However, no other providers were identified.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.

Service Connection for a Psychiatric Disorder, to Include Anxiety and PTSD

The Veteran originally claimed service connection for anxiety and PTSD. As discussed in the June 2014 Board remand, the appeal has been recharacterized as one of entitlement to service connection for any psychiatric disorder, to include anxiety and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-5 criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen, 10 Vet. App. at 153.

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Veteran was previously afforded a VA examination in June 2009, as a result of which, no psychiatric diagnosis was rendered.  However, at the July 2011 Board hearing, the Veteran and L.H. testified that the Veteran tended to underrepresent his mental health symptoms and that, therefore, the conclusions drawn after the June 2009 VA examination were based on incomplete or inaccurate information.  Board Hearing Tr. at 3-6.  

Via the Board's June 2014 remand, the Veteran was afforded a new VA examination to provide a more accurate picture of his mental health symptoms.  The new VA examination occurred in April 2016.  After that examination, the examiner opined that the Veteran did not have any current mental health disorder.  In so finding, the examiner acknowledged the implications made at the time of the July 2011 hearing regarding the Veteran's underrepresentation of his symptoms, but found that such was an overstatement, based upon the thorough interview of the Veteran and his candid responses.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the Board finds the April 2016 examiner's opinion highly probative.  The examiner spent a significant amount of time with the Veteran; allowed the Veteran to fully discuss his condition; and noted the Veteran's present disposition and past medical, social, familial, and occupational history.  The examiner concluded that that the Veteran did not meet the criteria for PTSD or any other mental health disorder.  The examiner noted that the Veteran was not anxious and did not display or report any symptoms attributable to PTSD or any other mental health disorder.

Although the Veteran reported past Valium use for PTSD in a June 2005 VA treatment record, the Veteran has not identified the name or address of the medical professional who reportedly diagnosed him with PTSD.  As stated previously, the Veteran was provided a VA Form 21-4142, Authorization and Consent to Release Information in February 2016.  The Veteran did directly submit additional VA treatment records and records from Radiology Consultants of Central Virginia and the Lynchburg General Hospital.  However, the Veteran did not return a VA Form 21-4142 or provide identification information regarding any other medical professional so that a prior diagnosis of PTSD and treatment using Valium could be verified.  

In sum, the evidence of record outweighs the Veteran's June 2005 statement regarding Valium use for PTSD.  Other than that statement, the entirety of the record lacks any diagnosis for PTSD, anxiety, or any other psychiatric disorder.  Accordingly, the evidence in its totality fails to show that the Veteran had any psychiatric disorder, including anxiety or PTSD, at any time during the pendency of his appeal-from the time that he filed his claim for compensation benefits in February 2009 to the present.  Thus, the evidence is against granting service connection because there is no evidence of a present disability.  See Brammer, 3 Vet. App. at 225.  The appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a psychiatric disorder, to include anxiety and PTSD, is denied.

REMAND

Regarding the Veteran's claim for entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, the Board requested in its June 2014 remand that the Veteran be scheduled for a new examination.  During the examination, the examiner was to reconcile any skin condition diagnoses confirmed at the time of examination with the various skin condition diagnoses of record.  The examiner was then asked to render an opinion as to whether it is at least as likely as not that any current skin condition is related to any incident of military service, including herbicide exposure.

A VA examination was conducted in April 2016.  The examiner noted that the Veteran had two skin conditions: prurigo nodularis and a skin basal cell carcinoma on the left side of his face.  Regarding the prurigo nodularis, the examiner opined that it is not caused by any exposures of any type and that the Veteran did not have this condition in service.

Turning next to the Veteran's diagnosis of a basal cell carcinoma, the examiner opined that this skin cancer is caused by chronic UV exposure, usually from sunlight.  The examiner stated that this is a dose-dependent condition and has no relationship to a specific event or exposure from decades past.  The examiner concluded that, given the Veteran's occupational history as a truck driver, the Veteran would have had increased exposure on the left side of his face due to windows located on the driver's side.  Thus, it was less likely than not that the basal cell carcinoma was related to service.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2016 examiner did not comply with the June 2016 remand directives.  Although the examiner generally addressed the question posed by the Board, the examiner did not reconcile the skin diagnoses of record with the diagnoses provided on examination. 

Nor did the examiner provide a thorough rationale for the opinion that the current diagnoses are not related to the various skin issues the Veteran experienced in service.  In addition to in-service treatment for tinea crucia, possible miliaria rubra, and pityriasis rosea, a service treatment record from December 1967 states that the Veteran had a "[p]ruritic, erythematous lichenified rash" all over his body with an unknown etiology.  These symptoms are similar to those noted in VA treatment records from September 2005 and April 2008.  

An adequate opinion must provide an explanation for the finding that the in-service treatment for various skin issues is not related to the Veteran's current diagnoses, and explain why the symptoms the Veteran experienced in-service were not an earlier manifestation of his prurigo nodularis.  Additionally, the opinion must take into consideration the Veteran's lay statements regarding the continuity of symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

As the opinion provided on remand is inadequate, this issue must be remanded again to obtain an adequate VA examination and opinion that thoroughly addresses the Veteran's medical history and his contentions.

On remand, the RO should also update the Veteran's VA treatment records, and the Veteran should be provided an opportunity to submit any outstanding private treatment records relating to his skin, or authorize VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2. Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his skin condition.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. After the above development has been completed, schedule the Veteran for a VA skin examination with a qualified physician.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail.

The examiner should identify all current skin conditions.  In identifying all current conditions, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claim and specifically discuss whether the Veteran has or had any other skin condition other than prurigo nodularis or basal cell carcinoma.  In particular, the examiner should address:

* An April 2005 VA treatment record stating that the Veteran's itchy rash is most common with eczema or psoriasis;

* A June 2005 VA treatment record describing dermatitis of an unknown cause;

* A July 2005 VA treatment record assessing the Veteran with a fungal rash of feet and hands;

* A September 2005 VA treatment record assessing the Veteran with dermatitis of an unknown cause after he presented with an itching and burning rash over his entire body except face and scalp;

* A January 2006 VA treatment records stating that the Veteran had a previous diagnosis of lichen simplex chronicus;

* A January 2007 VA treatment record diagnosing the Veteran with atopic dermatitis and pustular folliculitis;

* A December 2007 VA treatment record diagnosing the Veteran with severe atopic dermatitis;

* An April 2008 VA treatment record diagnosing the Veteran with an atopic disease with prurigo nodules;

* A July 2008 VA treatment record noting a history of an angry rash in the groin area with cultures positive for candida albicans;

* September 2008 and November 2008 VA treatment records diagnosing the Veteran with lichen planus;

* A March 2009 VA treatment record describing a note from Dr. Wilson at the University of Virginia stating that one of her working diagnoses was irritant dermatitis;

* An August 2011 VA treatment record diagnosing the Veteran with xerosis and scrotodynia;

* A March 2016 VA treatment record listing dermatitis-described as chronic dermatitis-in the Veteran's active problem list. 

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner should then provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or more) that any current skin condition had its onset in service or was otherwise related to service, including herbicide exposure therein?

In offering any opinion, please consider medical and lay evidence regarding in-service skin conditions, including

* An April 1963 service treatment record diagnosing the Veteran was pityriasis rosea;

* A November 1967 service treatment record where the Veteran reported a pruruitic rash at his waist for about a month;

* A December 1967 service treatment record where the clinician noted a rash on the Veteran that appeared to be miliaria rubra;

* A December 1967 service treatment record where the clinician observed that the Veteran had a "pruritic, erythematous rash all over [his body], on back of neck, antecubital fossae, popliteal fossae, and belt regions" of an unknown etiology;

* A September 1968 service treatment record where the Veteran complained of a rash on his groin area and was diagnosed with tinea crucia;

* A September 2005 VA treatment record where the Veteran states that he has had a rash on and off since Vietnam; and

* The Veteran's testimony from July 2011 where he stated that he had minor skin irritation when he first got back from Vietnam but never received a diagnosis

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
	
4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


